                Case 8:19-bk-09692-CPM               Doc 39      Filed 12/26/19        Page 1 of 2

[811oedpd] [ORDER ESTABLISHING DEADLINE FOR FILING PLAN AND DISCLOSURE STATEMENT]




                                         ORDERED.
Dated: December 26, 2019




                                  UNITED STATES BANKRUPTCY COURT
                                     MIDDLE DISTRICT OF FLORIDA
                                           TAMPA DIVISION
                                          www.flmb.uscourts.gov



In re:                                                                    Case No.
                                                                          8:19−bk−09692−CPM
                                                                          Chapter 11
James Okoh



________Debtor*________/

                                 ORDER ESTABLISHING DEADLINE
                          FOR FILING PLAN AND DISCLOSURE STATEMENT

   THIS CASE came on for status conference ("Status Conference") pursuant to Bankruptcy Code § 105(d)
on Enter Date Status Conf held . At the Status Conference, the Court reviewed the nature and size of the
Debtor's business, the overall status of the case and considered the respective positions of the parties
represented at the Status Conference. Based on that review, the Court has determined that it is appropriate in
this case to implement the procedures described in this order governing the filing of a plan of reorganization
("Plan") and disclosure statement ("Disclosure Statement") to ensure that this case is handled expeditiously
and economically. Accordingly, it is

   ORDERED:

   1. Plan and Disclosure Statement Filing Deadline. The Debtor shall file a Plan and Disclosure Statement on
or before January 28, 2020 at 12:00pm (the "Filing Deadline").

   2. Contents of Disclosure Statement. The Disclosure Statement shall, at the minimum, contain adequate
information pertaining to the Debtor in the following areas:

   (a) Pre− and post−petition financial performance;

   (b) Reasons for filing Chapter 11;

   (c) Steps taken by the Debtor since filing of the petition to facilitate its reorganization;

   (d) Projections reflecting how the Plan will be feasibly consummated;

   (e) A liquidation analysis; and

  (f) A discussion of the Federal tax consequences as described in section 1125(a)(1) of the Bankruptcy
Code.
                Case 8:19-bk-09692-CPM               Doc 39      Filed 12/26/19       Page 2 of 2

   3. Consolidated Hearing on Disclosure Statement and Plan. Pursuant to section 105(d)(2)(B)(vi) of the
Bankruptcy Code, the hearing on the approval of the Disclosure Statement shall be consolidated with the
hearing on the confirmation of the Plan ("Consolidated Hearing") and shall be scheduled as set forth herein.

   4. Procedures Governing Plan and Disclosure Statement.

   (a) If the Disclosure Statement is timely filed, the Court shall review its adequacy. If the Disclosure
Statement is found to be adequate, the Court shall enter an order of conditional approval, establishing pertinent
deadlines and scheduling the Consolidated Hearing.

   (b) If the Court determines that the Disclosure Statement does not contain adequate information, the Court
shall schedule an expedited hearing to address the additional information that is required for the Court to enter
an order conditionally approving the Disclosure Statement and scheduling a Consolidated Hearing.

   (c) If the Debtor fails to file a Plan and Disclosure Statement by the Filing Deadline, the Court shall issue
an Order to Show Cause why the case should not be dismissed or converted to a Chapter 7 case pursuant to
section 1112(b)(1) of the Bankruptcy Code.

The Clerk's office is directed to serve a copy of this order on interested parties.

*All references to "Debtor" shall include and refer to both of the debtors in a case filed jointly by two
individuals.
